 

Case 1:21-cv-00035-GBD Document 15 Filed 04/30/21 Page 1 of1

LAW OFFICES OF MICHAEL D. STEGER.
30 Ramland Road, Suite 201" - pat

   

Orangeburg, NY 10962 |
(845) 359-4600
(845) 638-2707 (fax) ©
msteger@steger-law. com
www.steger-law.com

April 30, 2021 May 5, 20214 at 9:30 a nce Set for

fa J - Is adjou
VIA ECF Nas A 3 2071 Ch, oo une 9, 2024 at 9:30 4 J ned until
Honorable George B. Daniels Cs .
United States District Judge OP
U.S. District Court — Southern District of New York
500 Pearl Street
New York, NY 10007

 

Re: Prokos v. New York City Economic Development Corporation et al, 21-CV-0035-
GBD

Dear Judge Daniels:

This firm represents plaintiff Andrew Prokos in this matter. I am writing jointly
with Tracy Abatemarco and Thomas Holmgren, counsel for defendant New York City
Economic Development Corporation.

Issue has been joined. Counsel have conferred pursuant to Federal Rule of Civil
Procedure 26 and have submitted an agreed Case Management Plan. The parties do not
have any issues to address with the Court at this time.

Accordingly, the parties request that the Court adjourn the initial pretrial
conference scheduled for MaySth.

Thank you for your consideration of this request.

Sincerely yours,

/s/ Michael D. Steger
Michael D. Steger

ce: Tracy Abatemarco (via ECF)
Thomas Holmgren (via ECF)
